DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein an angle between the longitudinal axis of said switching rod and the longitudinal axis of said coupling element  lies in the range of from five to zero degrees, in particular is precisely zero degrees, at the time at which the separating action of the vacuum interrupter takes place”, claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claims 15, 26, 28 and 29-30 are objected to because:
Claim 15, line 3, “the range” lacks antecedent basis.
Claim 26, line 1, “an axis” should be –the axis-.
Claim 28, lines 3-4, “a separating action” should be –the separating action-.
Claim 29, line 9, “longitudinal axes” should be - longitudinal axis-.
Claim 30, lines 1-2, “an arrangement” should be –the arrangement-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 3, “in particular” renders the claim indefinite, leaving the scope of the claim unascertainable.

Claim 26, lines 2 and 4, “substantially” renders the claim indefinite, leaving the scope of the claim unascertainable.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 20-21, 23-26 and 28-32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hatanaka et al, US 8592708 [Hatanaka].
Regarding claim 14, Hatanaka discloses (figs. 1-2) an arrangement for driving a movable contact (5) of a vacuum interrupter (1) in a high-voltage circuit breaker, the arrangement comprising:
a switching rod (6) forming an element of a kinematic chain of the high-voltage circuit breaker, said switching rod (6) having a longitudinal axis;
a lever element (12) rotatably mounted about an axis (at, 11) and configured to be mechanically connected to a drive by way of a connecting element (14);
a coupling element (13) configured to mechanically movably connect said switching rod (6) with said lever element (12), said coupling element (13) having a longitudinal axis;
said longitudinal axis of said switching rod (6) and said longitudinal axis of said coupling element (13) being oriented substantially on a common axis at a moment in time at which a separating action of the vacuum interrupter (1) takes place.

Regarding claim 16, Hatanaka further discloses where the angle is precisely zero degrees.
Regarding claim 17, Hatanaka further discloses a housing (18) and a guide (29) for guiding a movement of said switching rod (6) in said housing (18).
Regarding claim 18, Hatanaka further discloses where said housing (18) is a hollow-cylindrical housing (32) with a circular base area [col. 4, lines 13-14], and said guide (29) is configured to guide said switching rod (6) along a linear movement path.
Regarding claim 20, Hatanaka further discloses where said coupling element (13) has a first end rotatably fastened to said switching rod (6) by way of a fastening element and an opposite end rotatably fastened to said lever element (12) by way of a fastening element.
Regarding claim 21, Hatanaka further discloses where said fastening element connecting said first end and said opposite end of said coupling element (13) is a bolt or a screw [col. 4, lines 6-7].
Regarding claim 23, Hatanaka further discloses where said lever element (12) is rotatable mounted about a central axis (11) in a bearing block (10), and/or said lever element (12) is movably fastened to said bearing block (10) by way of a fastening element.
Regarding claim 24, Hatanaka further discloses where said fastening element is a bolt (shaft, 11).
Regarding claim 25, Hatanaka further discloses where said lever element (12) has two lever arms, and said connecting element (13) for connecting to the drive is fastened to one end of one of said two lever arms.
Regarding claim 26, Hatanaka further discloses where an axis (at, 11) about which said lever element (12) is rotatably mounted is arranged substantially in a center of said lever element (12.

Regarding method claims 29-32, the recited method steps would necessarily be performed in the usage of the vacuum interrupter discussed above. Claims 29-32 correspond to claims 14-15 and 28 and are rejected under the same reasoning; see above rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka in view of Kuhn et al, US 4996397 [Kuhn].
Regarding claim 19, Hatanaka fails to disclose wherein said coupling element has a substantially cuboidal bar shape.
Kuhn discloses (figs.1-2) a vacuum switch assembly comprising a coupling element (14) having a substantially cuboidal bar shape (24, 24’).
It would have been obvious to one of ordinary of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of Hatanaka with the coupling of Kuhn, thereby providing only a structural modification of the coupling element, while achieving the movements of the movable contacts during operation.


27 is rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka in view Thuresson et al, US 6927355 [Thuresson].
Regarding claim 27, Hatanaka fails to disclose, wherein the common axis of said switching rod and of said coupling element is parallel to a direction of a drive movement of said connecting element at the time at which the separating action of the vacuum interrupter takes place.
Thuresson discloses (figs. 1-2) a vacuum circuit breaker (1) where a common axis of a switching rod (3) and of a coupling element (17) is parallel to a direction of a drive movement of a connecting element (27) at the time at which a separating action of the vacuum interrupter takes place.
It would have been obvious to one of ordinary of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the connecting element of Hatanaka with the teaching of Thuresson, thereby providing a drive structure that is gas-tight, eliminating the damages to seals and houses the entire device in one enclosure, further providing compactness and limit working space.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter where said switching rod has circular-cylindrical shape, with a cuboidal end movably fastened to said coupling element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freundt et al, Ogawa, Perret, Bachofen, Kitamura et al and Chyla et al are examples of vacuum interrupters comprising arrangements of kinematic chains including switching rods for driving movable contacts, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833